Title: From Thomas Jefferson to William Bache, 22 November 1802
From: Jefferson, Thomas
To: Bache, William


          
            Dear Sir
            Washington Nov. 22. 1802.
          
          Yours of the 16th was recieved yesterday, and communicated to mr Gallatin. his answer is ‘if Doctr Bache will supply me with a list of medicines wanted, in conformity to my former request, I will have the purchase made, and the chest transmittted to his direction at New Orleans. our appropriation is so small that every necessary must be provided with the most rigorous economy.’
          On the 1st. inst. I desired mr Jefferson to pay you 143.33 D of which 33.33 D was for Polly Carr, and wrote to you at the same time. but whether I sent the letter to you direct or under cover to mr Jefferson, I do not recollect. I hope you have recieved it. Accept for yourself and mrs Bache my best wishes for a more agreeable journey & voyage than I am afraid you will have, & assurances of my friendly attachment.
          
            Th: Jefferson
          
        